Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 1 of 9 PageID #: 366




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                       Plaintiff,             )
                                              )
        v.                                    )       Cause No. 1:13-cr-0012-JMS-DML
                                              )
 TODD D. BOLYARD,                             )                             - 01
                                              )
                       Defendant.             )

                 Magistrate Judge’s Report and Recommendation

        This matter is before the undersigned according to the Order entered by the Honorable

 Jane Magnus Stinton, directing the duty magistrate judge to conduct a hearing on the Petition for

 Warrant or Summons for Offender Under Supervision (“Petitions”) filed on March 26, 2021, and

 to submit proposed Findings of Facts and Recommendations for disposition under 18 U.S.C. §§

 3401(i) and 3583(e). Proceedings were held on April 6, 2021, in accordance with Rule 32.1 of

 the Federal Rules of Criminal Procedure.1

        On April 6, 2021, defendant Todd D. Bolyard appeared in person with his appointed

 counsel, Michael Donahoe. The government appeared by Nick Linder, Assistant United States

 Attorney. The United States Probation Office (“USPO”) appeared by Officer Brent Witter, who

 participated in the proceedings.




 1
        All proceedings were recorded by suitable sound recording equipment unless otherwise
 noted. See 18 U.S.C. § 3401(e).


                                                  1
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 2 of 9 PageID #: 367




         The court conducted the following procedures in accordance with Federal Rule of

 Criminal Procedure 32.1(a)(1) and 18 U.S.C. § 3583:

         1.      The court advised Mr. Bolyard of his right to remain silent, his right to counsel,

 and his right to be advised of the charges against him. The court asked Mr. Bolyard questions to

 ensure that he had the ability to understand the proceedings and his rights.

         2.      A copy of the Petition was provided to Mr. Bolyard and his counsel, who

 informed the court they had reviewed the Petition and that Mr. Bolyard understood the violations

 alleged. Mr. Bolyard waived further reading of the Petition. The court summarized the

 allegations.

         3.      The court advised Mr. Bolyard of his right to a preliminary hearing and its

 purpose in regard to the alleged violations of his supervised release specified in the Petition. Mr.

 Bolyard was advised of the rights he would have at a preliminary hearing. Mr. Bolyard stated

 that he wished to waive his right to a preliminary hearing and stipulated that there is a basis in

 fact to hold him on the specifications of violations of supervised release as set forth in the

 Petition.

         4.      The court advised Mr. Bolyard of his right to a hearing on the Petition and of his

 rights in connection with a hearing. The court specifically advised him that at a hearing, he

 would have the right to present evidence, to cross-examine any witnesses presented by the

 United States, and to question witnesses against him unless the court determined that the

 interests of justice did not require a witness to appear.

         5.      Mr. Bolyard, by counsel, stipulated that he committed Violation Numbers 1 and 2,

 set forth in the Petition as follows:




                                                   2
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 3 of 9 PageID #: 368




        Violation
        Number          Nature of Noncompliance

             1          “You must refrain from any unlawful use of a controlled substance.”

                        On March 16, 2021, the offender submitted a urine specimen which tested
                        positive for cocaine. This offender has a long history of cocaine abuse.
                        The probation officer has not been able to confront the offender regarding
                        this test as he has absconded form supervision. The sample has been sent
                        to Alere Laboratory for confirmation.

                        As previously reported to the Court, on October 12, 2020, the offender
                        submitted a urine specimen which tested positive for cocaine. He
                        admitted using cocaine.

             2          “You shall participate in a substance abuse or alcohol treatment
                        program approved by the probation officer and abide b the rules and
                        regulations of that program. The probation officer shall supervise
                        your participation in the program (provider location, modality,
                        duration, intensity, etc.). The court authorizes the release of the
                        presentence report and available evaluations to the treatment
                        provider, as approved by the probation officer.”

                        Based on his drug addiction history, Mr. Bolyard was referred for drug
                        treatment when he began supervised release. In October 2020, he tested
                        positive for cocaine and his drug treatment was increased to three sessions
                        per month. The offender last attended a drug treatment session on
                        February 20, 2021. He has not participated in counseling since that time.
                        Additionally, Mr. Bolyard only attended one drug treatment session in
                        February 2021, two in January 2021, and one in November and December
                        2020.

        6.       The court placed Mr. Bolyard under oath and directly inquired of Mr. Bolyard

 whether he admitted violation numbers 1 and 2 of his supervised release set forth above. Mr.

 Bolyard admitted the violations.

        7.       Government orally moved to withdraw the remaining violations, which motion

 was granted by the court.

        8.       The parties and the USPO further stipulated that:



                                                  3
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 4 of 9 PageID #: 369




               (a)     The highest grade of Violation (Violation 1) is a Grade B violation
                       (U.S.S.G. § 7B1.1(a)(2)).

               (b)     Mr. Bolyard’s criminal history category is V.

               (c)     The range of imprisonment applicable upon revocation of Mr. Bolyard’s
                       supervised release, therefore, is 18 - 24 months’ imprisonment. (See
                       U.S.S.G. § 7B1.4(a).)

        9.     The parties jointly recommended a sentence of eighteen (18) months with lifetime

 supervision to follow. Defendant requested placement at USP Marion. The court determined the

 recommendation to be reasonable and appropriate.

        The court, having heard the admissions of the defendant, the stipulations of the parties,

 and the arguments and position of each party and the USPO, NOW FINDS that the defendant,

 TODD D. BOLYARD, violated the above-specified conditions in the Petition and that his

 supervised release should be and therefore is REVOKED, and he is sentenced to the custody of

 the Attorney General or his designee for a period of eighteen (18) months with lifetime

 supervision to follow. In addition to the mandatory conditions of supervision, the following

 conditions of supervised release will be imposed:

    1. You shall report to the probation office in the judicial district to which you are released
       within 72 hours of release from the custody of the Bureau of Prisons.

    2. You shall report to the probation officer in a manner and frequency directed by the court
       or probation officer.

    3. You shall permit a probation officer to visit you at a reasonable time at home, or another
       place where the officer may legitimately enter by right or consent, and shall permit
       confiscation of any contraband observed in plain view of the probation officer.

    4. You shall not knowingly leave the judicial district without the permission of the court or
       probation officer.

    5. You shall answer truthfully the inquiries by the probation officer, subject to your 5th
       Amendment privilege.

    6. You shall not meet, communicate, or otherwise interact with a person you know to be
       engaged, or planning to be engaged, in criminal activity. You shall report any contact

                                                 4
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 5 of 9 PageID #: 370




       with persons you know to be convicted felons to your probation officer within 72 hours
       of the contact.

    7. You shall reside at a location approved by the probation officer and shall notify the
       probation officer at least 72 hours prior to any planned change in place or circumstances
       of residence or employment (including, but not limited to, changes in who lives there, job
       positions, job responsibilities). When prior notification is not possible, you shall notify
       the probation officer within 72 hours of the change.

    8. You shall not own, possess, or have access to a firearm, ammunition, destructive device
       or dangerous weapon.

    9. You shall notify the probation officer within 72 hours of being arrested, charged, or
       questioned by a law enforcement officer.

    10. You shall maintain lawful full time employment, unless excused by the probation officer
        for schooling, vocational training, or other reasons that prevent lawful employment.

    11. You shall not enter into any agreement to act as an informer or a special agent of a law
        enforcement agency without the permission of the court.

    12. As directed by the probation officer, you shall notify third parties who may be impacted
        by the nature of the conduct underlying your current or prior offense(s) of conviction
        and/or shall permit the probation officer to make such notifications and/or confirm your
        compliance with this requirement.

    13. You shall make a good faith effort to follow instructions of the probation officer
        necessary to ensure compliance with he conditions of supervision.

       Justification: These conditions are recommended to assist the probation officer in
       supervising the offender and facilitating re-entry into the community, as well as to
       promote respect for the law and reduce recidivism.

    14. You shall pay the cost associated with the following imposed conditions of supervised
        release, to the extent you are financially able to pay: substance abuse treatment, substance
        abuse testing, and mental health treatment. The probation office shall determine your
        ability to pay and any schedule of payment.

    15. You shall participate in a substance abuse or alcohol treatment program approved by the
        probation officer and abide by the rules and regulations of that program. The probation
        officer shall supervise your participation in the program (provider, location, modality,
        duration, intensity, etc). The court authorizes the release of the presentence report and
        available evaluations to the treatment provider, as approved the probation officer.

    16. You shall not use or possess any controlled substances prohibited by applicable state or
        federal law, unless authorized to do so by a valid prescription from a licensed medical

                                                 5
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 6 of 9 PageID #: 371




       practitioner. You shall follow the prescription instructions regarding frequency and
       dosage.


    17. You shall submit to substance abuse testing to determine if you have used a prohibited
        substance or to determine compliance with substance abuse treatment. Testing may
        include no more than 8 drug tests per month. You shall not attempt to obstruct or tamper
        with the testing methods.

    18. You shall not use or possess alcohol.

    19. You shall not knowingly purchase, possess, distribute, administer, or otherwise use any
        psychoactive substances (e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that
        impair a person’s physical or mental functioning, whether or not intended for human
        consumption.

       Justification: The offender has a history of drug use and addiction. This condition will
       assist the probation office in monitoring the offender's compliance to conditions of
       supervised release.

    20. You shall provide the probation officer access to any requested financial information and
        shall authorize the release of that information to the U.S. Attorney’s Office for use in
        connection with the collection of any outstanding fines and/or restitution.

    21. All employment shall be approved in advance by the probation officer.

       Justification: The offender is a prior sex offender. This condition will assist the probation
       office in monitoring the offender's compliance to conditions of supervised release.

    22. You shall not have unsupervised meetings, activities, or visits, or intentional
        communications with any minor unless they have been disclosed to the probation officer
        and approved by the court. You shall not have supervised meetings, activities, visits, or
        intentional communications with any minor unless they have been approved by the
        probation officer. Before you may request approval for such meetings, activities, visits,
        or intentional communications (unsupervised or supervised), you must notify the
        person(s) having custody of any such minor(s) about the conviction in this case and the
        fact that you are under supervision.

       Justification: The offender is a prior sex offender. This condition will assist the probation
       office in monitoring the offender's compliance to conditions of supervised release.

    23. You shall not be employed in any position or participate as a volunteer in any activity
        that involves unsupervised meetings, intentional communications, activities, or visits with
        minors except as disclosed to the probation officer and approved by the court.


                                                 6
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 7 of 9 PageID #: 372




       Justification: The offender is a prior sex offender. This condition will assist the probation
       office in monitoring the offender's compliance to conditions of supervised release.

    24. You shall not participate in unsupervised meetings, intentional communications,
        activities, or visits with persons you know to be a registered sex offender or to have been
        convicted of a felony sex offense involving an adult or minor, including any child
        pornography offense, except as disclosed to the probation officer and approved by the
        court. This condition is not intended to prevent you from participating in treatment
        programs or religious services with felons in such programs/services so long as the
        activity has been disclosed as described above.

       Justification: The offender is a prior sex offender. This condition will assist the probation
       office in monitoring the offender's compliance to conditions of supervised release.

    25. You shall not enter or remain at a place for the primary purpose of observing or
        contacting children under the age of 18.

       Justification: The offender is a prior sex offender. This condition will assist the probation
       office in monitoring the offender's compliance to conditions of supervised release.

    26. You shall submit to the search by the probation officer of your person, vehicle,
        office/business, residence, and property, including any computer systems and hardware
        or software systems, electronic devices, telephones, and Internet-enabled devices,
        including the data contained in any such items, whenever the probation officer has a
        reasonable suspicion that a violation of a condition of supervision or other unlawful
        conduct may have occurred or be underway involving you and that the area(s) to be
        searched may contain evidence of such violation or conduct. Other law enforcement may
        assist as necessary. You shall submit to the seizure of contraband found by the probation
        officer. You shall warn other occupants these locations may be subject to searches.

       Justification: The offender has a long history of using and possessing drugs. This
       condition will assist the probation office in monitoring the offender's compliance to
       conditions of supervised release.

    27. You shall not possess any child pornography or visual depictions of child erotica or nude
        minors. Any such material found in your possession shall be considered contraband and
        will be confiscated by the probation officer.

       Justification: The offender is a prior sex offender. This condition will assist the probation
       office in monitoring the offender's compliance to conditions of supervised release.




                                                 7
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 8 of 9 PageID #: 373




 Defendant Bolyard reviewed the foregoing conditions and they were reviewed by defendant with

 his attorney. Defendant, on the record, waived reading of the above-noted conditions of

 supervised release. The Defendant is to be taken into immediate custody pending the district

 court’s action on this Report and Recommendation.

        Counsel for the parties and Mr. Bolyard stipulated in open court waiver of the following:

        1. Notice of the filing of the Magistrate Judge's Report and Recommendation;

        2. Objection to the Report and Recommendation of the undersigned Magistrate Judge

 pursuant to Title 28 U.S.C. §636(b)(1)(B) and (C); and Federal Rules of Criminal Procedure

 59(b)(2).

        Counsel for the parties and Mr. Bolyard entered the above stipulations and waivers after

 being notified by the undersigned Magistrate Judge that the District Court may refuse to accept

 the stipulations and waivers and conduct a revocation hearing pursuant to Title 18 U.S.C. §3561

 et seq. and Rule 32.1 of the Federal Rules of Criminal Procedure and may reconsider the

 Magistrate Judge's Report and Recommendation, including making a de novo determination of

 any portion of the Report or specified proposed findings or recommendation upon which she

 may reconsider.

        WHEREFORE, the magistrate judge RECOMMENDS the court adopt the above

 recommendation revoking Mr. Bolyard’s supervised release, imposing a sentence of

 imprisonment of eighteen (18) months with lifetime supervision to follow. The Magistrate Judge

 makes a recommendation of placement at USP Marion. The defendant is to be taken into

 immediate custody pending the district court’s action on this Report and Recommendation.

        IT IS SO RECOMMENDED.
          Date: 4/21/2021                       ____________________________________
                                                   Debra McVicker Lynch
                                                   United States Magistrate Judge
                                                   Southern District of Indiana
                                                8
Case 1:13-cr-00012-JMS-DML Document 103 Filed 04/21/21 Page 9 of 9 PageID #: 374




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system




                                               9
